        Case 2:20-cv-00966-NR Document 41 Filed 07/10/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et. al.,              No. 2:20-CV-00966-NR
        Plaintiffs,

v.                                     Judge J. Nicholas Ranjan

KATHY BOOCKVAR, et. al.,
        Defendants.


            MOTION FOR ADMISSION PRO HAC VICE
                   OF GERARD J. GEIGER

     I, Gerard J. Geiger, Esquire, hereby move to be admitted to appear

and practice in this Court as counsel pro hac vice for Defendants Carbon

County Board of Elections, Monroe County Board of Elections, Pike County

Board of Elections, and Snyder County Board of Elections, in the above-

captioned matter pursuant to LCvR 83.2, LCvR 83.3 and this Court’s

Standing Order Regarding Pro Hac Vice Admissions dated May 31, 2006

(Misc. No. 06-151).

     1. Pursuant to the requirements set forth in LR 83.2, please find

        attached in support of this motion the Affidavit for Admission Pro

        Hac Vice of Gerard J. Geiger. See Attachment – 1.

     2. Also attached please find the declaration of Gerard J. Geiger

        certifying that the undersigned is both a registered ECF user and
        Case 2:20-cv-00966-NR Document 41 Filed 07/10/20 Page 2 of 3




        that he is familiar with the Local Rule of Court. See Attachment –

        2.

     WHEREFORE, it is respectfully submitted that Gerard J. Geiger be

admitted to practice in the United States District Court for the Western

District of Pennsylvania pro hac vice, for the purposes of the above-

captioned case on behalf of the Monroe County, Carbon County, Pike

County, and Snyder County Boards of Elections

                                         Respectfully submitted,

Date: July 10, 2020                      s/ Gerard J. Geiger____
                                         Attorney ID 44099
                                         NEWMAN | WILLIAMS
                                         P.O. Box 511
                                         712 Monroe Street
                                         Stroudsburg, PA 18360
                                         Phone: (570) 421-9090
                                         Email:
                                         GGeiger@newmanwilliams.com
                                         Counsel for Defendants Carbon,
                                         Monroe, Pike, and Snyder
                                         Counties Board of Elections
        Case 2:20-cv-00966-NR Document 41 Filed 07/10/20 Page 3 of 3




                       CERTIFICATE OF SERVICE

      I, Gerard J. Geiger, Solicitor for the County of Monroe, Pennsylvania,

do hereby certify that I caused the foregoing Motion for Admission Pro Hac

Vice to be filed with the United States District Court for the Western

District of Pennsylvania via the Court’s CM/ECF system, which will

provide electronic notice to all parties of record.


                                           Respectfully submitted,


Date: July 10, 2020                        s/ Gerard J. Geiger____
                                           Gerard J. Geiger, Esquire
